DETAILED ACTION
Status of the Application
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 8-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regard to subject matter eligibility, based on the claim amendments, the examiner has withdrawn the 35 USC §101 rejection of claims 8-17. Upon consideration of the amendments, the examiner sets forth the following 101 analysis. The claims recite a series of steps and therefore, are directed to a process. Under Step 2A-Prong 1, the examiner asserts that the claims recite a method of organizing human activity. As noted in the Final Office Action on 3/13/2020, the claims recite organizing human activities in the form of a fundamental economic practice (i.e., managing hospital assets to mitigate risks), as well as managing of personal behaviors (i.e., following rules or instructions for preparing instruments for medical procedures). Thus, the claim recites an abstract idea. Under Step 2A-Prong 2, the examiner finds that in light of the claim amendments, the claim as a whole integrates the method of organizing human activity into a practical application. The claim recites a combination of additional elements including a hospital clinical system, a sterile processing information system, a vendor inventory management system, automatically creating parsable asset data in structured format and electronically transmitting the structured data by an API. Specifically, the additional elements recite a specific improvement over the prior art systems by integrating loaner data set information automatically via parsable structured data sets that permit hospital sterilization processors to perform their jobs more efficiently. 

automatically creating parsable third party asset data in structured format for third party assets identified in the vendor preference card; electronically transmitting, by an application program interface associated with the vendor inventory management system, the parsable third party asset data in structured format for the third party assets identified in the vendor preference card to an interface service for the sterile processing information system, wherein the parsable third party asset data in structured format includes at least a case identifier for the scheduled surgery and a loaner set identifier; and integrating the third party asset data into the sterile processing information system and associating the third party asset data with the scheduled surgery using the case identifier for the scheduled surgery in the third party asset data such that the data for the plurality of owned assets and the third party set data for the scheduled surgery are integrated within the sterile processing system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE MEYERS SHANKER whose telephone number is (571)270-5460.  The examiner can normally be reached on Tuesday and Wednesday 10:00am- 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JULIE MEYERS. SHANKER
Examiner
Art Unit 3689



/JULIE M SHANKER/Primary Examiner, Art Unit 3689